Case 7:19-mj-00923 Document_ 1 Filed on 04/24/19 in TXSD Page 1 of 2

AO 91 (Rev. 08/_09) Criminal Complaint

UNITED STA.TES DISTRICT COURT

for the
Southern District of T_exas

 

United States of America ) 4 _
.v. _ ) ,
Angellca lVlurlllo - _ q~/q -
YoB: 1996 citizenship: usc § Case N°' jr ' m 0 001 2 3
,, ` ) l
) /
Defendant(s)
CRIMINAL COlVIPLAINT

I, the complainant m this case, state that the following 1s true to the best of my knowledge and belief. n

 

 

On or about the date(s) of Apri| 23, 2019 in the county of l Hidalgo 1 in the
/ Southern' District of 4 . Texas , the defendant(s) violated: y
Code Section ' Otense Description

l ' by knowingly and intentionally importing into the United States from the United
21 USC § 952 _ l\/|exican States approximately 12.74 kilograms of cocaine, a schedule ll
controlled substance.

This criminal complaint is based on these facts:

S_EE ATTACH|V|ENT "A" n '

/ Continued on the attached sheet. ' \

t\ midwst me.,,m-A' 1 l ' \. d
t ;M, viz

Complainant ’s signature

 

Kvle Pearson, HS| Specia| Aqent
' Printed name and title

Sworn to before me and signed in my presence.
Date: y ézq ég -'f-'Oé¢,¢,_' ;Z ; W
_ Jua'ge’ s signature

City and state: lVch|len, Texas ' U.S. l\/lagistrate Juan F A|anis
. ' Printed_naine and title

Case 7:19-mj-00923 Document 1 Filed on 04/24/19 in TXSD Page 2 of 2

l

Attachment A

On April 23, 2019, at approximately 0929 hours, Angelica MURILLO presented herself for
admission into the United States from_ Mexico at the Hidalgo Port of Entry (POE), Hidalgo,
Texas, while driving a Dodge Journey with Texas plates LVK1998. MURILLO is the registered
. owner of the vehicle. Hours prior, Customs and Border Protection (CBP)l received a tip that

` MURILLO and the Dodge Journey would be traveling through the Hidalgo POE with drugs
concealed within. Upon arrival to the Hidalgo POE, MURILLO was sent for further inspection

During the secondary examination, CBP Ofticers scanned the vehicle through a non-intrusive
examination (Z-Portal) which revealed anomalies within the vehicle’s lower rocker panels. A
CBP K9 examination was completed in which the K9 indicated to a trained odor of narcotics
emanating from the Dodge Journey’s rocker panels. CBP Officers extracted twelve
bundles/plastic wrapped bricks concealed within both rocker panels. Each interior rocker panel
contained six bundles. CBP Ofticers field tested samples of the bricks/bundles which tested
positive for the.properties of cocaine. The total weight of the l 2 bundles/bricks Was 12.74
kilograms of suspected cocaine.

' Homeland Security Investigations (HSI) Special.Agent (SA) Kyle Pearson and HSI Task Force
Ofticer (TFO) Jorge Rodriguez_ interviewed MURILLO, who waived her right to the presence of
counsel. MURILLO provided multiple contradicting statements surrounding her reason for
travel, destinations of travel, and how she obtained ownership of the vehicle.

MURULLO stated that her Dodge Journey was delivered to her residence in Mexico the previous
night from an unnamed auto mechanic. MURILLO later stated that the auto mechanic Was her
connection with a drug trafficking facilitator. v MURILLO claimed that she was travelling on this
date to build a crossing history for future drug shipments at the direction of the unnamed drug . `
trafficking facilitator. MURILLO stated that she intended on crossing marijuana for a fee of
$2500 in the iiiture but claimed that she would not cross drugs until a,future date. MURILLO
claimed that she sought out the opportunity and individuals to smuggle drugs for profit roughly
one month prior. l

